DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to the correspondence dated May 29, 2020.
	Claims 1-20 are pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. 
The independent claim(s), 1 and 11, which are similar in scope, recite(s) 
	access a [] ledger comprising a plurality of intellectual property (IP) data corresponding to a plurality of IP assets, wherein the plurality of IP assets comprises an aggregate stack of IP; tokenize the plurality of IP data; interpret a [] ledger operation corresponding to at least one of the plurality of IP assets; determine an analytic result value in response to the [] ledger operation and the tokenized plurality of IP data; provide a report of the analytic result value; and record a transaction on the [] ledger in response to providing the report.
	
	
	This is a mental process because one can mentally perform the above steps.  First one can mentally access a ledger comprising data that corresponds to IP assets by looking at a paper table of assets.  Then one can tokenize the plurality of IP data by applying a numbering system to the IP data, like a serial number.  Then one can interpret a ledger operation such as merging data by reading merged data on a table.  Then one can determine an analytic result value in response to the operation and tokenization by observing, mentally, and making a mental judgment on the value.  One can provide a report of the value mentally by stating it to someone or writing it on paper, and one can then record a transaction in a ledger mentally by using pen and paper to add to a ledger.  Therefore, these steps are a mental process.
	This judicial exception is not integrated into a practical application because the following elements in claim 1 alone and in combination are merely applied in their ordinary use to the abstract idea:
	A transaction-enabling system comprising a controller, wherein the controller is configured to:
	A distributed ledger 
	Tokenizing, which is interpreted as a mental process, may be alternatively interpreted as an additional element, such as hashing.  As tokenizing is recited at a high level, it is an applied element because it is being relied upon for use in its ordinary capacity. 
	Claim 11 recites the following additional elements:
	A distributed ledger
	Tokenizing (in the alternative to being in the abstract idea)
	These elements are not a practical application because the system, controller, distributed ledger, and tokenization, taken together, are being used in their ordinary capacity to apply the abstract idea.  System and controller are taught by a general purpose computer; the distributed ledger stores data; and tokenization transforms data into a representation of the data.  Applicant has not recited improved methods or systems to perform these steps.  Applicant has only applied the elements to the abstract idea relying on the ordinary capacity of the elements.  Further, in combination, Applicant's system and controller (a computer); distributed ledger (data storage technique or system); and tokenization (a computer process) do not in combination perform more than the ordinary capacity of each element alone.  Therefore, the claims are directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, based on the findings in the practical application, the additional elements both alone and combined are merely applied to the abstract idea and are therefore not significantly more than the abstract idea.  
	Per the dependent claims,
	Claim 2 recites operations to the distributed ledger which are further definitions of the abstract idea, essentially editing the ledger, and there are no additional elements not already analyzed in claim 1.  
	Claims 3, and 12-14, reciting determining the analytic result value, further define the abstract idea which one could perform mentally through observation.  There are no additional elements not already analyzed in claim 1.  
	Claims 4-10 and 15-20 recite limitations about restricted elements in the ledger. Restricting information recited at a high level is an abstract idea because one could mentally restrict information by following rules to block information from view, and then use those restricted elements for parameters.  Therefore, claims 4-10 further define the abstract idea, which is covered under the judicial exception of claim 1.
	Therefore, claims 1-20 are rejected under 35 USC 101.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rollins et al., US PGPUB 2017/0193619 A1 ("Rollins").  
Per claims 1 and 11, which are similar in scope, Rollins teaches a transaction-enabling system comprising a controller, wherein the controller is configured to: access a distributed ledger comprising a plurality of intellectual property (IP) data corresponding to a plurality of IP assets in par 015: "The system may then track all related communication, contracts, revenue, intellectual property asset management events, and transfers through a verified blockchain electronic ledger. As well, the neutral third party may hold the ledger party keys for collateral and safekeeping as part of smart contract enforcement. Blockchain smart contract research and development collaboration auditing and resulting intellectual property escrow may enable parties who may not fully know or trust each other to engage in research and development collaboration with a sense of security and protection in the rare case the collaboration results in conflict."  Par 091: "Block chain database 152 may be configured to store hashed block chain data as created by hashing engine 120. For example, block chain database 152 may be configured to store a private ledger included securely hashed blocks of intellectual property information."  A plurality of IP assets is taught in par 016: "Intellectual property parties, as used herein, may refer to any two or more entities, individuals, corporations, etc., that may wish to engage in secure transactions involving intellectual property, including patents, copyrights, trademarks, trade secrets, and any other forms of intellectual property."  Block chain or blockchain is a type of distributed ledger.  Rollins teaches a method in par 0102 and subsequent pars where a "process" is described.  
Rollins then teaches wherein the plurality of IP assets comprises an aggregate stack of IP in par 017: "For example, two competing corporations, such as pharmaceutical corporations, who have traditionally been rivals, may decide to experiment with a collaborative effort to pursue a new and risky market segment. They each are investing substantial sums of money in the partnership and bring established intellectual property assets with them. The corporations may not fully trust each other and may desire a neutral third party partner and system to manage the risk associated with this new venture."  Assets is plural and as each entity is bringing assets, they are an "aggregate" (put together) "stack."
Rollins then teaches tokenize the plurality of IP data in par 084 where hashing teaches tokenize: "Hashing engine 120 may include instructions for programming processor 112 to create a chain of hashed blocks from data collected by components of the intellectual property secure transaction system 100. Hashing engine 120 may create a genesis block for each intellectual property party, including intellectual property information supplied by the intellectual property party. Hashing engine 120 may create genesis blocks for every system user after intellectual property information is supplied. Hashing engine 120 may be configured to periodically update a party's securely hashed genesis block as additional information is input by the party. Thus, any or every user of the system, e.g., intellectual property parties, may have their intellectual property profile securely hashed as a genesis block prior to engaging in any intellectual property transactions."
Rollins then teaches interpret a distributed ledger operation corresponding to at least one of the plurality of IP assets; determine an analytic result value in response to the distributed ledger operation and the tokenized plurality of IP data in par 085 where the hash block is verified, teaching interpreted, for whether a new discovery came from a collaboration.  This teaches determining an analytic result value because the previously made discovery is verified through analyzing the hashed block.  See par 085: "Because this verifiable record consists of a securely hashed genesis block, a party may be free to permit a transaction counter-party access to the hashed genesis block when an intellectual property transaction occurs. For example, if two pharmaceutical companies engage in a collaborative effort, the agreement may stipulate that each party to the collaboration contribute certain intellectual property information to the collaboration effort. The contributed information may be only a subset of the information contained in each company's intellectual property information. If the collaboration yields new discoveries, any claim by one of the collaboration parties that the discovery had been previously made may be verified through that party's securely hashed genesis block."
Rollins then teaches provide a report of the analytic result value in par 086: " When two or more intellectual property parties enter into a transaction, hashing engine 120 may create a chain of blocks to create a verifiable audit trail of all actions related to the transaction. A first securely hashed block in the transaction block chain may include at least portions of the genesis blocks of each involved party, as well as information related to the transaction."  Under a broadest reasonable interpretation, the information related to the transaction is a report of the analytic result value because it is a direct result of the analytic result value, namely "all actions" which includes whether a discovery had been previously made.  
Rollins then teaches and record a transaction on the distributed ledger in response to providing the report in par 086: "As the collaboration continues, new information and data related to the collaboration may be hashed into additional blocks to maintain a verifiable trail of information. Because altering the data underlying any point of the ledger would require alteration of all subsequent portions of the ledger, such alteration necessarily creates a false ledger."  The verifiable trail is the next step after the information related to the transaction that is added to the distributed ledger.  
Per claim 2, Rollins teaches the limitations of claim 1, above.  Rollins further teaches the distributed ledger operation comprises at least one operation selected from the operations consisting of: accessing IP data corresponding to one of the plurality of IP assets; executing a process utilizing IP data corresponding to one of the plurality of IP assets; adding IP data to the distributed ledger, the added IP data corresponding to an additional IP asset added to the aggregate stack of IP; and removing IP data from the distributed ledger, the removed IP data corresponding to one of the plurality of IP assets removed from the aggregate stack of IP in par 086 where "a process utilizing IP data" is taught: "As the collaboration continues, new information and data related to the collaboration may be hashed into additional blocks to maintain a verifiable trail of information. Because altering the data underlying any point of the ledger would require alteration of all subsequent portions of the ledger, such alteration necessarily creates a false ledger."
Therefore, claims 1, 2, and 11 are rejected under 35 USC 102.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollins et al., US PGPUB 2017/0193619 A1 ("Rollins") in view of Gilson, US PGPUB 2019/0028278 A1 ("Gilson").
Per claim 3, Rollins teaches the limitations of claim 1, above.  Rollins does not teach the analytic result value comprises at least one result value selected from the result values consisting of: a number of access events corresponding to at least one of the plurality of IP assets; statistical information corresponding to access events for at least one of the plurality of IP assets; a distribution of the plurality of IP assets according to access event rates; one of access times or processing times corresponding to at least one of the plurality of IP assets; and unique entity access events corresponding to at least one of the plurality of IP assets.
Gilson teaches encrypted assets to be stored at a location, including content assets.  See abstract.
Gilson teaches the analytic result value comprises at least one result value selected from the result values consisting of: a number of access events corresponding to at least one of the plurality of IP assets; statistical information corresponding to access events for at least one of the plurality of IP assets; a distribution of the plurality of IP assets according to access event rates; one of access times or processing times corresponding to at least one of the plurality of IP assets; and unique entity access events corresponding to at least one of the plurality of IP assets in par 0118: "At step 740, the rights holder 701 may confirm that the content delivery network 704 delivered the encrypted content asset 702 to the user 705. For example, the content delivery network 704 may record which blocks 706 in the sequence were accessed. The content delivery network 704 may record a statistical count of the blocks 706 in the sequence, which were accessed."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP aggregate stack distributed ledger teaching of Rollins with the statistical access count teaching of Gilson because Gilson teaches in par 001 that it is difficult to scale access permissions across multiple users and that the encrypted key access taught in par 005 allows for selective access to be enabled.  One would be motivated to modify Rollins with Gilson to record statistical counts of access because it would enable the selective access to be audited, which is a teaching of Rollins, see claim 1 above.  As this would further refine the auditing, one would be motivated to modify Rollins so that the auditing could be more precise.  For these reasons, one would be motivated to modify Rollins with Gilson.
Per claim 12, Rollins teaches the limitations of claim 11, above.  Rollins does not teach determining a number of access events corresponding to at least one of the plurality of IP assets.
Gilson teaches determining a number of access events corresponding to at least one of the plurality of IP assets in par 0118: "At step 740, the rights holder 701 may confirm that the content delivery network 704 delivered the encrypted content asset 702 to the user 705. For example, the content delivery network 704 may record which blocks 706 in the sequence were accessed. The content delivery network 704 may record a statistical count of the blocks 706 in the sequence, which were accessed."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP aggregate stack distributed ledger teaching of Rollins with the statistical access count teaching of Gilson because Gilson teaches in par 001 that it is difficult to scale access permissions across multiple users and that the encrypted key access taught in par 005 allows for selective access to be enabled.  One would be motivated to modify Rollins with Gilson to record statistical counts of access because it would enable the selective access to be audited, which is a teaching of Rollins, see claim 1 above.  As this would further refine the auditing, one would be motivated to modify Rollins so that the auditing could be more precise.  For these reasons, one would be motivated to modify Rollins with Gilson.
Per claim 14, Rollins teaches the limitations of claim 11, above.  Rollins does not teach determining the analytic result value comprises determining a number of unique entity access events corresponding to at least one of the plurality of IP assets.
Gilson teaches determining the analytic result value comprises determining a number of unique entity access events corresponding to at least one of the plurality of IP assets in par 0118: " The rights holder 701 may analyze the number of times that the blocks 706 comprising the encrypted content asset 702 were accessed. The rights holder 701 may compare the number of times the blocks 706 comprising the encrypted content asset 702 were accessed. The rights holder 701 may confirm the veracity of a bill or charge for content distribution from the content delivery network 704 by comparing the content delivery network 704's count of accessed blocks with the blocks that the rights holder 701 instructed one or more users 705 to access."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP aggregate stack distributed ledger teaching of Rollins with the unique access count teaching of Gilson because Gilson teaches in par 0118 this would enable one to verify the amount of access that could subsequently be charged or allowed.  As this would further refine the auditing, one would be motivated to modify Rollins so that the auditing could be more precise.  For these reasons, one would be motivated to modify Rollins with Gilson.
Claim(s) 4-6, 8, 9, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollins et al., US PGPUB 2017/0193619 A1 ("Rollins") in view of Zappier et al., US PGPUB 2018/0204213 A1 ("Zappier").
Per claims 4 and 15, which are similar in scope, Rollins teaches the limitations of claims 1 and 11, above.  Rollins does not teach wherein the controller is further configured to restrict elements associated with the report based at least in part on a target entity for the report.
Zappier teaches a permissioned blockchain which has limited access.  See abstract.
Zappier teaches the controller is further configured to restrict elements associated with the report based at least in part on a target entity for the report.  In par 072: "On the other hand, a regulator or other third party may be restricted to only those decentralized applications which provide selective viewing capabilities only, in order to preserve the confidential information of the entities entering into transactions using the blockchain."  The target entity is the entity entering the transaction, the elements that are restricted is the confidential information of the entities.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP aggregate stack distributed ledger teaching of Rollins with the restricted access teaching of Zappier because Zappier teaches that "traditional methods of conducting resource transfer pose a number of technical challenges. For instance, the data stored on the individual databases may be easily modified or improperly accessed." Par 003.  Zappier's teachings prevent this improper access which keeps data secure in transactions, which Rollins is teaching.  As Rollins teaches transactions, Zappier teaches a particular problem to be solved in protecting access to information in the transactions.  For these reasons, one would be motivated to modify Rollins with Zappier.  
Per claims 5 and 16, which are similar in scope, Rollins and Zappier teach the limitations of claims 4 and 16, above.  Rollins does not teach the restricted elements include at least one of information within the report or a type of report available.
Zappier teaches the restricted elements include at least one of information within the report or a type of report available in par 071: "Furthermore, the regulator may be provided with a cryptographic key that corresponds only to the data records to which the regulator is permitted access. By using the unique cryptographic key, which is known only to the regulator and the party being investigated, the regulator may decrypt the encrypted data records which pertain to the transactions under investigation." This teaches information within the report.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP aggregate stack distributed ledger teaching of Rollins with the restricted access teaching of Zappier because Zappier teaches that "traditional methods of conducting resource transfer pose a number of technical challenges. For instance, the data stored on the individual databases may be easily modified or improperly accessed." Par 003.  Zappier's teachings prevent this improper access which keeps data secure in transactions, which Rollins is teaching.  As Rollins teaches transactions, Zappier teaches a particular problem to be solved in protecting access to information in the transactions.  For these reasons, one would be motivated to modify Rollins with Zappier.  
Per claims 6 and 17, which are similar in scope, Rollins and Zappier teach the limitations of claims 4 and 15, above.  Rollins does not teach the restricted elements include at least one of an underlying set of distributed ledger operations or related IP assets utilized by the controller to inform the report.
Zappier teaches the restricted elements include at least one of an underlying set of distributed ledger operations or related IP assets utilized by the controller to inform the report in par 071: "Based on the user's identity, the system may be configured to restrict access to certain functions of the blockchain system. For instance, the blockchain dashboard may be configured to restrict certain users from uploading documents to the system. In an exemplary embodiment, the user may be an investigative regulator who only requires “read” access of specific data records within the blockchain, i.e. the data records pertaining to the transaction being investigated."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP aggregate stack distributed ledger teaching of Rollins with the restricted access teaching of Zappier because Zappier teaches that "traditional methods of conducting resource transfer pose a number of technical challenges. For instance, the data stored on the individual databases may be easily modified or improperly accessed." Par 003.  Zappier's teachings prevent this improper access which keeps data secure in transactions, which Rollins is teaching.  As Rollins teaches transactions, Zappier teaches a particular problem to be solved in protecting access to information in the transactions.  For these reasons, one would be motivated to modify Rollins with Zappier.  
Per claims 8 and 19, which are similar in scope, Rollins teaches the limitations of claims 1 and 11, above.  Rollins does not teach the controller is further configured to restrict elements based at least in part on an entity requesting the report.
Zappier teaches the controller is further configured to restrict elements based at least in part on an entity requesting the report in par 072: "the system determines, based on validating the authentication credentials of the first user, that the first user is authorized to access at least one decentralized application. Typically, the number of decentralized applications to which the user has access depends on the status of the user. For instance, an employee or administrator of an entity involved in a trade or transaction may be provided access to the entire suite of decentralized applications within the blockchain system, which may provide read and write capabilities from and to the blockchain. On the other hand, a regulator or other third party may be restricted to only those decentralized applications which provide selective viewing capabilities only, in order to preserve the confidential information of the entities entering into transactions using the blockchain."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP aggregate stack distributed ledger teaching of Rollins with the restricted access teaching of Zappier because Zappier teaches that "traditional methods of conducting resource transfer pose a number of technical challenges. For instance, the data stored on the individual databases may be easily modified or improperly accessed." Par 003.  Zappier's teachings prevent this improper access which keeps data secure in transactions, which Rollins is teaching.  As Rollins teaches transactions, Zappier teaches a particular problem to be solved in protecting access to information in the transactions.  For these reasons, one would be motivated to modify Rollins with Zappier.  
Per claims 9 and 20, which are similar in scope, Rollins and Zappier teach the limitations of claims 8 and 19, above.  Rollins does not teach wherein the restricted elements include at least one of: information within the report, a type of report available, an underlying set of distributed ledger operations, or related IP assets utilized to inform the report.
Zappier teaches wherein the restricted elements include at least one of: information within the report, a type of report available, an underlying set of distributed ledger operations, or related IP assets utilized to inform the report in par 072: "the system determines, based on validating the authentication credentials of the first user, that the first user is authorized to access at least one decentralized application. Typically, the number of decentralized applications to which the user has access depends on the status of the user. For instance, an employee or administrator of an entity involved in a trade or transaction may be provided access to the entire suite of decentralized applications within the blockchain system, which may provide read and write capabilities from and to the blockchain. On the other hand, a regulator or other third party may be restricted to only those decentralized applications which provide selective viewing capabilities only, in order to preserve the confidential information of the entities entering into transactions using the blockchain."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP aggregate stack distributed ledger teaching of Rollins with the restricted access teaching of Zappier because Zappier teaches that "traditional methods of conducting resource transfer pose a number of technical challenges. For instance, the data stored on the individual databases may be easily modified or improperly accessed." Par 003.  Zappier's teachings prevent this improper access which keeps data secure in transactions, which Rollins is teaching.  As Rollins teaches transactions, Zappier teaches a particular problem to be solved in protecting access to information in the transactions.  For these reasons, one would be motivated to modify Rollins with Zappier.  
Claim(s) 7, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollins et al., US PGPUB 2017/0193619 A1 ("Rollins") in view of Zappier et al., US PGPUB 2018/0204213 A1 ("Zappier"), further in view of Griffin et al., US Pat. No. 10,025,941 B1 ("Griffin").  
Per claims 7 and 18, which are similar in scope, Rollins and Zappier teach the limitations of claims 4 and 15, above.  Rollins does not teach the controller is further configured to restrict elements by providing at least one restricted element as a default parameter value.
Griffin teaches managing a token manifest for redaction from documents.  See abstract.
Griffin teaches the controller is further configured to restrict elements by providing at least one restricted element as a default parameter value in col 11 ln 19-30 where a token manifest has requested data elements that are tokenized, or restricted.  See col 11 ln 19-30: " The tokenization manifest determines how to selectively encrypt the requested data elements of the file type. In some arrangements, the tokenization manifest is compiled on the application or browser accessible by the content owner computing system 102. In these arrangements, the TSP computing system 104 is in communication with the browser or application and is documenting and storing the tokenized values that are generated. "  This is a default parameter value because each time the element occurs it is tokenized and redacted. See col 10 ln 62-65 where output of a tokenized element is redaction, blurring out, blacking out.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP aggregate stack distributed ledger teaching of Rollins with the restricted elements as a default parameter value teaching of Griffin because Griffin teaches that "Tokenization is a process in which a token is substituted as a proxy for data thereby obscuring the underlying data. Accordingly, a token is a surrogate value that can be used to replace some underlying sensitive value."  Col 1 ln 6-9.  One would be motivated to modify Rollins with Griffin because Griffin would protect sensitive values in Rollins among the other values, therefore selectively protecting a document and making it more secure. For these reasons, one would be motivated to modify Rollins with Griffin.  
Per claim 10, Rollins and Zappier teach the limitations of claim 9, above.  Rollins does not teach the controller is further configured to restrict elements by providing at least one restricted element as a default parameter value.
Griffin teaches the controller is further configured to restrict elements by providing at least one restricted element as a default parameter value in col 11 ln 19-30 where a token manifest has requested data elements that are tokenized, or restricted.  See col 11 ln 19-30: " The tokenization manifest determines how to selectively encrypt the requested data elements of the file type. In some arrangements, the tokenization manifest is compiled on the application or browser accessible by the content owner computing system 102. In these arrangements, the TSP computing system 104 is in communication with the browser or application and is documenting and storing the tokenized values that are generated. "  This is a default parameter value because each time the element occurs it is tokenized and redacted. See col 10 ln 62-65 where output of a tokenized element is redaction, blurring out, blacking out.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP aggregate stack distributed ledger teaching of Rollins with the restricted elements as a default parameter value teaching of Griffin because Griffin teaches that "Tokenization is a process in which a token is substituted as a proxy for data thereby obscuring the underlying data. Accordingly, a token is a surrogate value that can be used to replace some underlying sensitive value."  Col 1 ln 6-9.  One would be motivated to modify Rollins with Griffin because Griffin would protect sensitive values in Rollins among the other values, therefore selectively protecting a document and making it more secure. For these reasons, one would be motivated to modify Rollins with Griffin.  
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollins et al., US PGPUB 2017/0193619 A1 ("Rollins") in view of High et al., US PGPUB 2018/0137503 A1 ("High").
Per claim 13, Rollins teaches the limitations of claim 11, above.  Rollins does not teach determining the analytic result value comprises determining one of an access time or a processing time corresponding to at least one of the plurality of IP assets.
High teaches a registration based UI architecture.  See abstract.
High teaches determining the analytic result value comprises determining one of an access time or a processing time corresponding to at least one of the plurality of IP assets in par 094: "By one approach, a blockchain may include peer-to-peer network timestamped records of actions such as accessing documents, changing documents, copying documents, saving documents, moving documents, or other activities through which the digital content is used for its content, as an item for trade, or as an item for remuneration by hashing them into an ongoing chain of hash-based proof-of-work to form a record that cannot be changed in accord with that timestamp without redoing the proof-of-work."   Then see analytic result value in par 095: "the longest chain proves the sequence of events witnessed, proves that it came from the largest pool of processing power and that the integrity of the document has been maintained."  See par 096: "By one approach, a blockchain may be used to ensure that a digital document was not altered after a given timestamp, that alterations made can be followed to a traceable point of origin, that only people with authorized keys can access the document, that the document itself is the original and cannot be duplicated, that where duplication is allowed and the integrity of the copy is maintained along with the original, that the document creator was authorized to create the document, and/or that the document holder was authorized to transfer, alter, or otherwise act on the document."  Under a broadest reasonable interpretation, there is an analytic result value of the integrity of the copy and the document holder authorized to otherwise act (access) the document based on timestamp values.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP aggregate stack distributed ledger teaching of Rollins with the timestamp and authorization to act teaching of High because High teaches in par 093 that the specific methods involving blockchain do not require a trusted third party is not required to prevent fraud.  This increased security would motivate one to modify Rollins with High, in order to make the documentation steps more secure.  
Therefore, claims 3-10 and 12-20 are rejected under 35 USC 103.
Prior Art Made of Record
The following prior art is considered relevant but is not relied upon in the above rejection:
Clark, Birgit, "Blockchain and IP Law: A Match Made in Crypto Heaven?" WIPO Magazine [online], published February 2018, available at: < wipo.int/wipo_magazine/en/2018/01/article_0005.html >
Teaches on page 3 using blockchain, a distributed ledger teaching, as a smart IP registry.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689                                                                                                                                                                                             

Requirement for Information Under 37 C.F.R. 1.105
Applicant is required under 37 C.F.R. 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Examiner is requesting information under 37 CFR 1.105 for "similar subject matter" that is "filed by at least one of the inventors or assigned to the same assignee as the current application."  MPEP 704.11(a).  As explained in 37 CFR 1.105, this related information includes "A copy of any … published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention" not already identified in the above Office action.  Applicant may submit these in an IDS.  Examiner requests applications and patents with similar claimed subject matter filed by Applicant or assigned to any entity including (but not limited to) the name Strong Force that names the Applicant as Inventor.
The fee and certification requirements of 37 C.F.R. §1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. §1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. §1.105 are subject to the fee and certification requirements of 37 C.F.R. 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown of cannot be readily obtained will be accepted as a complete response to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
/SARAH M MONFELDT/           Supervisory Patent Examiner, Art Unit 3689